UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7222



LOUIS LAVELLE FLETCHER,

                                            Petitioner - Appellant,

          versus


STEVE DEWALT,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-02-910-5-H)


Submitted:   April 28, 2005                   Decided:   May 3, 2005


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis Lavelle Fletcher, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Louis Lavelle Fletcher, a federal prisoner, appeals the

district court’s orders denying relief on his petition filed under

28 U.S.C. § 2241 (2000), and on his Fed. R. Civ. P. 59(e) motion.

We   have   reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm on the reasoning of the district court. See

Fletcher v. DeWalt, No. CA-02-910-5-H (E.D.N.C. Mar. 1, 2004).           In

addition, we find no abuse of the district court’s discretion in

its denial of Fletcher’s Rule 59(e) motion.         Tempkin v. Frederick

County Comm’rs, 945 F.2d 716, 724 (4th Cir. 1991).            We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -